          Case 1:21-cr-00219-NONE-SKO Document 11 Filed 09/09/21 Page 1 of 1

 1
                                     UNITED STATES DISTRICT COURT
 2
                                   EASTERN DISTRICT OF CALIFORNIA
 3

 4   UNITED STATES OF AMERICA,                          CASE NO. 1:21-cr-00219-NONE-SKO
 5                                Plaintiff,            ORDER RE UNITED STATES’ APPLICATION TO
                  v.                                    UNSEAL
 6

 7   GERARDO MALDONADO-RODRIGUEZ,
 8                                Defendant.
 9

10

11

12
            Good cause appearing due to the defendant’s pending initial appearance in this Court, it is hereby
13
     ordered that the indictment, arrest warrant, and other court filings in this case be UNSEALED.
14

15 IT IS SO ORDERED.

16

17
        Dated:    September 8, 2021                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
